353 S.E.2d 401 (1987)
319 N.C. 227
Jane A. AZZOLINO; Louis Azzolino; Michael Lawrence Azzolino, by his General Guardians, Jane A. Azzolino and Louis Azzolino; Regina Mary Gallagher, by her General Guardian, Jane A. Azzolino; and David John Azzolino, by his General Guardian, Louis Azzolino
v.
James R. DINGFELDER; Jean Dowdy; and Orange-Chatham Comprehensive Health Services, Inc., d/b/a Haywood-Moncure Community Health Center.
No. 718PA84.
Supreme Court of North Carolina.
February 3, 1987.
Mary Lunday Adams, Tim Hubbard, Pittsboro, and Beskind and Rudolf, Chapel Hill, for plaintiffs.
Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, Raleigh, for defendants.

ORDER
Upon consideration of Plaintiffs' 2nd Petition for Rehearing of the decision of this Court under Rules 2 and 31, N.C.Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of February 1987."